SENTENCIA
El causante de los demandantes perdió la vida en un acci-dente de automóvil. Desde el año 1961 padecía del corazón. En enero de 1967 a los 59 años de edad tuvo un fallo car-díaco. Fue hospitalizado. En el año 1969 volvió a hospitali-zarse con otro fallo cardíaco. Para 1970 ya su enfermedad era crítica. Del 1973 en adelante el médico que lo atendía lo veía semanalmente. Estaba siempre bajo sedantes. Aunque no estaba incapacitado para caminar no era aconsejable que lo hiciera solo.
“El día 17 de diciembre de 1973 Don Reym'undo, a pesar de su grave condición física, salió de su casa de la Urbaniza-ción Villa España para ir a su visita médica semanal con el Dr. Vizcarrondo y para ello usó transportación pública. Para llegar a la oficina del médico tuvo que tomar un vehículo en la Carretera de Bayamón hasta llegar a la Avenida Ponce de León y de ahí se trasladó hasta el área del Condado, más o menos cerca del Hospital Presbiteriano.
La Sra. Carmen Guerra Mondragón de García en la men-cionada fecha, y como a eso de las 7:45 de la mañana, con-ducía el vehículo Pontiac, Modelo 1967 propiedad del Sr. Gabriel Guerra Mondragón, a lo largo de la Avenida Magdalena con dirección de Oeste a Este, o sea, de San Juan hacia Santurce. Llevaba sus hijos a la escuela la cual queda cerca del sitio donde ocurrió el accidente. Estos ocupaban el asiento trasero del carro. Los niños entraban a las 8:00 de la mañana a la escuela.
La Avenida Magdalena permite tránsito en una sola dirección, de San Juan a Santurce, y está provista de dos ca-rriles. A la derecha, yendo de San Juan a Santurce, y des-pués de cruzar la intersección formada por la Avenida Mag*820dalena con la Calle Caribe hay una plaza de recreo; y la Ave-nida Magdalena una vez pasada la intersección tiene una semicurva hacia la izquierda. El día era soleado aunque se-gún la declaración del Policía Arroyo que investigó el caso había lloviznado algo, temprano en la mañana.
La Sra. Guerra Mondragón conducía su vehículo por el carril de la extrema izquierda. Una vez cruzó la intersección, y entrando a la semicurva a su izquierda, como a 10 ó 15 pies vio surgir un peatón de súbito al frente de su auto; frenó, pero no pudo evitar un impacto entre el peatón y el guarda-lodo izquierdo de su automóvil. A pesar de que frenó y trató de desviar hacia la derecha siempre impactó a Don Rey-mundo.
Minutos después de ocurrir el accidente, llegó al sitio el Policía José M. Arroyo. Este encontró al peatón, quien re-sultó ser Don Reymundo Vilá Polanco, más o menos en el centro del carril izquierdo de la Avenida Magdalena como a una distancia de 20 a 30 pies después de pasada la intersec-ción. A preguntas que le hiciera a Don Reymundo, éste le contestó que cruzaba de Norte a Sur, eso es, como hacia la placita que queda en dicho sitio. Con la ayuda de la Sra. Guerra Mondragón lo montó en el carro-patrulla y lo condujo al Hospital Presbiteriano. Allí se volvió a entrevistar con la Sra. Mondragón después que ésta, con la autorización previa del Policía, había llevado sus niños a la escuela.
La Sra. Guerra Mondragón transita esa ruta a diario y conocía las condiciones de la carretera. Por razón de que a veces el sol da de frente y afecta la visión, usa gafas de sol para proteger la visibilidad del efecto del sol. El día del acci-dente usaba sus gafas de sol.
Don Reymundo Vilá Polanco trató de cruzar la avenida en la semicurva, fuera del área de la intersección por lo que no podía ser visto por un conductor que se moviera en la dirección en que se movía la demandada Guerra Mondragón hasta no estar bien próximo a él. La condición de la vía de *821rodaje en semicurva y la condición de que el sol da de frente obstaculizan la visibilidad del conductor. La semicurva obs-truía la visibilidad como de 30 a 40 pies hacia adelante.” (De-terminaciones de Hechos págs. 4 y 5.) Con estas determina-ciones de hechos el Tribunal Superior, Sala de San Juan, Abruña Rodríguez, J. declaró sin lugar la demanda radicada por la viuda y el hijo.
Para sostener el recurso, sostienen los recurrentes que:
“1. Erró el Honorable Tribunal de Instancia al determinar como cuestión de hecho que el accidente no se debió a acto cul-poso o negligencia de la parte demandada y en consecuencia erró al no determinar el valor de los daños sufridos por la parte demandante.
2. Erró el Honorable Tribunal de Instancia al apreciar la evidencia aportada y hacer conclusiones de la prueba resultante de aquella incurriendo en manifiesto error al declarar la ausen-cia de culpa y negligencia.
3. Erró el Honorable Tribunal de Instancia al negarse a formular determinaciones de hechos adicionales.”
Hemos examinado la exposición narrativa de la prueba y estamos convencidos que la sentencia está sostenida por la prueba.
Se confirma la sentencia.
Así lo pronunció y manda el Tribunal y certifica el Secre-tario.
El Juez Asociado Señor Díaz Cruz emitió opinión disi-dente a la que se une el Juez Asociado Señor Irizarry Yun-qué. El Juez Presidente Señor Trías Monge y el Juez Aso-ciado Señor Rigau no intervinieron.
(Fdo.) Ernesto L. Chiesa Secretario
—O—